UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At May5, 2010 there were 92,292,130 shares of common stock, no par value, outstanding. Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. Condensed Consolidated Balance Sheets - March31, 2010 and December31, 2009 3 Condensed Consolidated Statements of Operations - Three months ended March31, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders’ Equity - Three months ended March31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Three months ended March31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 23 ITEM 4. Controls and Procedures. 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 24 ITEM 1A. Risk Factors. 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 ITEM 3. Defaults Upon Senior Securities. 24 ITEM 4. (Reserved). 24 ITEM 5. Other Information. 24 ITEM 6. Exhibits. 25 EX-31.1: EX-31.2: EX-32.1: EX-32.2: 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS IN THOUSANDS, EXCEPT SHARE DATA MARCH 31, DECEMBER 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade accounts receivable, net Other receivable 60 Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS Intangibles, net Deferred financing costs Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued compensation Accrued expenses and other liabilities Revolving line of credit — related party — Warrants liability — related party Supply agreement termination costs TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Lease incentive obligation Product warranty liability Subordinated debt — related party TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, no par value — 150,000,000 shares authorized; 92,292,130 and 90,389,597 shares issued and outstanding at March31, 2010 and December31, 2009, respectively Warrants to acquire common stock Accumulated deficit ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN THOUSANDS, EXCEPT PER SHARE DATA (UNAUDITED) THREE MONTHS ENDED MARCH 31, Revenues $ $ Cost of sales GROSS PROFIT Selling, general and administrative expenses Supply agreement termination expenses — Amortization of intangibles Research and development expenses TOTAL OPERATING EXPENSES OPERATING INCOME/(LOSS) ) Interest expense, net ) ) Write-off and amortization of deferred financing costs ) Equity in earnings of unconsolidated joint venture 60 Change in fair value of warrants liability — INCOME (LOSS) BEFORE INCOME TAXES ) Income tax provision 4 2 NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER SHARE: BASIC $ $ ) DILUTED $ $ ) SHARES USED IN COMPUTING NET INCOME (LOSS) PER SHARE: BASIC DILUTED See notes to condensed consolidated financial statements. 4 AKORN, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 UNAUDITED (In Thousands) Warrants to acquire Warrants Common Stock Common to be Accumulated Three Months Ended March 31, 2010 Shares Amount Stock Issued Deficit Total BALANCES AT DECEMBER 31, 2009 $ $ $ — $ ) $ Net income — Net proceeds from common stock and warrant offering — — Employee stock purchase plan issuances 47 95 — — — 95 Amortization of deferred compensation related to restricted stock awards 17 32 — — — 32 Stock-based compensation expense — BALANCES AT MARCH 31, 2010 $ $ $ — $ ) $ Warrants to acquire Warrants Common Stock Common to be Accumulated Three Months Ended March 31, 2009 Shares Amount Stock Issued Deficit Total BALANCES AT DECEMBER 31, 2008 $ $ $ — $ ) $ Net loss — ) ) Warrants to be issued — Employee stock purchase plan issuances 19 42 — — — 42 Amortization of deferred compensation related to restricted stock awards 43 — — — Restricted stock awards vested net of amounts withheld for payment of employee tax liability — ) — — — ) Stock-based compensation expense — BALANCES AT MARCH 31, 2009 $ ) $ 5 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS IN THOUSANDS (UNAUDITED) Three months ended March 31, OPERATING ACTIVITIES: Net income (loss) $ $ (10,691 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Write-off and amortization of deferred financing fees Non-cash stock compensation expense Non-cash supply agreement termination expense — Non-cash change in fair value of warrants liability ) — Equity in earnings of unconsolidated joint venture ) ) Changes in operating assets and liabilities: Trade accounts receivable (2,413 ) (6,148 ) Inventories Prepaid expenses and other current assets Supply agreement termination liabilities — Trade accounts payable ) Accrued expenses and other liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (1,532 ) INVESTING ACTIVITIES: Purchases of property, plant and equipment (1,185 ) (301 ) Distribution from unconsolidated joint venture — NET CASH USED IN INVESTING ACTIVITIES (455 ) (301 ) FINANCING ACTIVITIES: Loan origination fees — (1,274 ) Proceeds from (repayments of) line of credit ) Net proceeds from common stock and warrant offering — Proceeds under stock option and stock purchase plans 95 NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Amount paid for interest 79 Amount paid for income taxes 12 3 See notes to condensed consolidated financial statements 6 AKORN, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE A — BUSINESS AND BASIS OF PRESENTATION Business: Akorn, Inc. and its wholly owned subsidiary, Akorn (New Jersey), Inc. (collectively, the “Company”) manufacture and market a full line of diagnostic and therapeutic ophthalmic pharmaceuticals as well as niche hospital drugs and injectable pharmaceuticals.The Company is a manufacturer and/or marketer of diagnostic and therapeutic pharmaceutical products in various specialty areas, including ophthalmology, antidotes, anti-infectives, controlled substances for pain management and anesthesia, and vaccines, among others.The Company operates pharmaceutical manufacturing plants in Decatur, Illinois and Somerset, New Jersey, a central distribution warehouse in Gurnee, Illinois, and maintains corporate offices in Lake Forest, Illinois.The Company’s customers include physicians, optometrists, wholesalers, group purchasing organizations and other pharmaceutical companies. In addition, the Company is a 50% investor in a limited liability company, Akorn-Strides, LLC (the “Joint Venture Company”), which develops and manufactures injectable pharmaceutical products for sale in the United States.The Company accounts for the Joint Venture Company using the equity method of accounting.The accompanying unaudited condensed consolidated financial statements include the accounts of Akorn, Inc. and Akorn (New Jersey) Inc. Intercompany transactions and balances have been eliminated in consolidation. Basis of Presentation: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and accordingly do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments of a normal and recurring nature considered necessary for a fair presentation have been included in these financial statements. Operating results for the three-month period ended March31, 2010 are not necessarily indicative of the results that may be expected for a full year. For further information, refer to the consolidated financial statements and footnotes for the year ended December31, 2009, included in the Company’s Annual Report on Form 10-K. The Company has considered the accounting and disclosure of events occurring after the balance sheet date through the filing date of this Form 10-Q. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Significant estimates and assumptions for the Company relate to the allowance for chargebacks, the allowance for rebates, the allowance for product returns, the reserve for slow-moving and obsolete inventories, the carrying value of intangible assets and the carrying value of deferred income tax assets. Chargebacks: The Company enters into contractual agreements with certain third parties such as hospitals and group-purchasing organizations to sell certain products at predetermined prices. The parties have elected to have these contracts administered through wholesalers that buy the product from the Company and subsequently sell it to these third parties. When a wholesaler sells products to one of these third parties that are subject to a contractual price agreement, the difference between the price paid to the Company by the wholesaler and the price under the specific contract is charged back to the Company by the wholesaler. The Company tracks sales and submitted chargebacks by product number and contract for each wholesaler. Utilizing this information, the Company estimates a chargeback percentage for each product. The Company reduces gross sales and increases the chargeback allowance by the estimated chargeback amount for each product sold to a wholesaler. The Company reduces the chargeback allowance when it processes a request for a chargeback from a wholesaler. Actual chargebacks processed by the Company can vary materially from period to period based upon actual sales volume through the wholesalers. However, the Company’s expense provision for chargebacks is recorded at the time when sales revenues are recognized. Management obtains certain wholesaler inventory reports to aid in analyzing the reasonableness of the chargeback allowance. The Company assesses the reasonableness of its chargeback allowance by applying the product chargeback percentage based on historical activity to the quantities of inventory on hand per the wholesaler inventory reports and an estimate of in-transit inventory that is not reported on the wholesaler inventory reports at the end of the period. In accordance with its accounting policy, the Company’s estimate of the percentage amount of wholesaler inventory that will ultimately be sold to a third party that is subject to a contractual price agreement is based on a six-quarter trend of such sales through wholesalers. The Company uses the established percentage estimate until historical and current trends indicate that a revision should be made.The Company used an estimate of 97% during the quarter ended March 31, 2010 and 95% during the quarter ended March 31, 2009. Sales Returns: Certain of the Company’s products are sold with the customer having the right to return the product within specified periods and guidelines for a variety of reasons, including but not limited to, pending expiration dates. Provisions are made at the time of sale based upon tracked historical experience, by customer in some cases. The Company estimates its sales returns reserve based on a historical percentage of returns to sales by product. One-time historical factors, new product introductions or pending new developments that would impact the expected level of returns are taken into account to determine the appropriate reserve estimate at each balance sheet date. 7 As part of the evaluation of the balance required, the Company considers actual returns to date that are in process, the expected impact of any product recalls and the wholesaler’s inventory information to assess the magnitude of unconsumed product that may result in a sales return to the Company in the future. The sales returns level can be impacted by factors such as overall market demand and market competition and availability for substitute products which can increase or decrease the end-user pull through for sales of the Company’s products and ultimately impact the level of sales returns. Actual returns experience and trends are factored into the Company’s estimates each quarter as market conditions change. Warrants Liability – Related Party: The Company issued various warrants during 2009 to entities controlled by John N. Kapoor, Ph.D., the Chairman of the Company’s Board of Directors.The Company classified the fair value of these warrants as a current liability in accordance with ASC 815-40-15-3, Derivatives and Hedging, (formerly EITF 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock). This is a result of the requirement that the shares to be issued upon exercise of the warrants be registered shares, which cannot be absolutely assured.The warrants are adjusted to fair value at the end of each quarter through Black-Scholes calculations which considers changes in the market price of the Company’s common stock, the remaining contractual life of the warrants, and other factors.Any change in the fair value of the warrants is recorded as income or expense on the Company’s consolidated statement of operations for the applicable period. ASC 820, Fair Value Measurement and Disclosures, establishes the fair value hierarchy that combines fair value measurement inputs into three classifications: Level 1, Level 2, or Level 3. Level 1 inputs are quoted prices in an active market for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability. The fair values of the warrants are considered Level 3 inputs.There were no transfers of assets or liabilities in or out of Level 3 of the fair value hierarchy and no purchases, sales, issuances or settlements of Level 3 assets or liabilities for the three months ended March 31, 2010. The expected volatility is based on the historical volatility of the Company’s common stock. The expected life assumption is based on the remaining life of the warrant. The risk-free interest rate for the expected term of the warrant is based on the average market rate on U.S. treasury securities in effect during the current quarter. The dividend yield reflects historical experience as well as future expectations over the expected term of the warrant. The assumptions used in estimating the fair value of the warrants at March 31, 2010 and December 31, 2009 were as follows: March 31, 2010 December 31, 2009 Expected Volatility 78.3% 79.5% Expected Life (in years) 4.0 – 4.4 4.3 – 4.6 Risk-free interest rate 2.4% 2.3% Dividend yield — — The liability at March 31, 2010 for all outstanding warrants has been estimated using a Black-Scholes valuation model with the fair value per warrant ranging from $1.00 to $1.02.For the three months ended March 31, 2010, the Company recorded $1,798,000 in non-operating income related to the change in fair value of these warrants since December 31, 2009.The decrease of $1,798,000 in the fair value of these warrants has been recorded as income under the caption “Change in fair value of warrants liability” in the Company’s consolidated statement of operations for the three months ended March 31, 2010.The following table summarizes the terms of the warrants granted in 2009: Fair Value Granted To: Warrant Identification # of Warrants Granted Exercise Price per Share As of 12/31/09 As of 3/31/10 EJ Funds Modification Warrant $ $ $ Kapoor Trust Reimbursement Warrant $ EJ Funds Credit Facility Warrant 1 $ Kapoor Trust Subordinated Note Warrant 2 $ $ $ 1 Credit Facility Warrant refers to warrants granted to EJ Funds in connection with modification to the Credit Facility to increase the total loan commitment from $5,650,000 to $10,000,000. 2 Subordinated Note Warrant refers to warrants granted to the Kapoor Trust in connection with refinancing the Subordinated Note to extend its term for an additional five years and increase the principal from $5,000,000 to $5,853,267 to include accrued interest through the refinancing date. 8 NOTE C — STOCK BASED COMPENSATION Stock-based compensation cost is estimated at the grant date based on the fair value of the award, and the cost is recognized as expense ratably over the vesting period. The Company uses the Black-Scholes model for estimating the grant date fair value of stock options. Determining the assumptions that enter into the model is highly subjective and requires judgment. The Company uses an expected volatility that is based on the historical volatility of its stock. The expected life assumption is based on historical employee exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the average market rate on U.S. treasury securities in effect during the quarter in which the options were granted. The dividend yield reflects historical experience as well as future expectations over the expected term of the option. The Company estimates forfeitures at the time of grant and revises in subsequent periods, if necessary, if actual forfeitures differ from those estimates. The Company recognized stock-based compensation expense related to options of $269,000 during the quarter ended March 31, 2010 and $795,000 during the quarter ended March 31, 2009.The Company uses the single-award method for allocating compensation cost to each period. The weighted-average assumptions used in estimating the grant date fair value of the stock options granted during the three months ended March 31, 2010 and 2009, along with the weighted-average grant date fair values, were as follows: THREE MONTHS THREE MONTHS ENDED ENDED MARCH 31, 2010 MARCH 31, 2009 Expected volatility 78 % 78 % Expected life (in years) Risk-free interest rate % % Dividend yield — — Fair value per stock option $ $ Forfeiture rate 8 % 13 % The table below sets forth a summary of activity within the Company’s stock-based compensation plans for the quarter ended March31, 2010: Number of Options (in thousands) Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value (in thousands) Outstanding at December 31, 2009 $ $ Granted Exercised — — Forfeited ) Outstanding at March 31, 2010 $ $ Exercisable at March 31, 2010 $ $ The aggregate intrinsic value for stock options outstanding and exercisable is defined as the difference between the market value of the Company’s common stock as of the end of the period and the exercise price of the stock options. No stock options were exercised during the first quarter of 2010. The Company also grants restricted stock awards to certain employees and members of its Board of Directors. Restricted stock awards are valued at the closing market value of the Company’s common stock on the day of grant and the total value of the award is recognized as expense ratably over the vesting period of the employees receiving the grants. The Company did not grant restricted stock awards during the first quarter of 2010. As of March31, 2010, the total amount of unrecognized compensation expense related to non-vested restricted stock awards was $112,000. The Company recognized compensation expense of $32,000 during the first quarter of 2010 related to outstanding restricted stock awards. 9 The following is a summary of non-vested restricted stock activity: Number of Shares Weighted Average (in thousands) Grant Date Fair Value Non-vested at December31, 2009 $ Granted — — Forfeited ) Vested ) Non-vested at March31, 2010 75 $ NOTE D — REVENUE RECOGNITION The Company recognizes sales upon the shipment of goods or completion of services as appropriate. Revenue is recognized when all obligations of the Company have been fulfilled and collection of the related receivable is probable. Provision for estimated chargebacks, rebates, discounts, product returns and doubtful accounts is made at the time of sale and is analyzed and adjusted, if necessary, at each balance sheet date. NOTE E — ACCOUNTS RECEIVABLE ALLOWANCES The nature of the Company’s business inherently involves, in the ordinary course, significant amounts and substantial volumes of transactions and estimates relating to allowances for product returns, chargebacks, rebates, doubtful accounts and discounts given to customers. This is a natural circumstance of the pharmaceutical industry and not specific to the Company and inherently lengthens the final net collections process. Depending on the product, the end-user customer, the specific terms of national supply contracts and the particular arrangements with the Company’s wholesaler customers, certain rebates, chargebacks and other credits are deducted from the Company’s accounts receivable. The process of claiming these deductions depends on wholesalers reporting to the Company the amount of deductions that were earned under the respective terms with end-user customers (which in turn depends on which end-user customer, with different pricing arrangements might be entitled to a particular deduction). This process can lead to partial payments against outstanding invoices as the wholesalers take the claimed deductions at the time of payment. The provisions for the following customer reserves are reflected in the accompanying financial statements as reductions of revenues in the statements of operations with the exception of the provision for doubtful accounts which is reflected as part of selling, general and administrative expense. The ending reserve amounts are included in trade accounts receivable in the balance sheet. Net trade accounts receivable consists of the following (in thousands): MARCH 31, DECEMBER 31, Gross accounts receivable $ $ Less: Chargeback and rebates reserves ) ) Returns reserve ) ) Discount and allowances reserve ) ) Allowance for doubtful accounts (1 ) (4 ) Net trade accounts receivable $ $ For the three-month periods ended March31, 2010 and 2009, the Company recorded chargeback and rebate expense of $9,606,000 and $7,590,000, respectively. This increase was primarily due to increased sales in the Ophthalmic and Hospital drugs & Injectables segments where the chargeback is a higher proportion of gross sales as compared to the Biologics & Vaccines products segment. The chargeback and rebate reserve balance decreased by $1,472,000in the quarter due to reductions in product stocking levels at the wholesalers as they implemented working capital reductions in this period. For the three-month periods ended March31, 2010 and 2009, the Company recorded a provision for product returns of $550,000 and $532,000, respectively. For the three-month periods ended March31, 2010 and 2009, the Company recorded a provision for cash discounts of $459,000 and $509,000, respectively. 10 NOTE F — INVENTORIES The components of inventories are as follows (in thousands): MARCH 31, DECEMBER 31, Finished goods $ $ Work in process Raw materials and supplies $ $ The Company maintains reserves and records provisions for slow-moving and obsolete inventory as well as inventory with a carrying value in excess of its net realizable value. Inventory at March31, 2010 and December31, 2009 was reported net of these reserves of $1,520,000 and $1,780,000, respectively, primarily related to finished goods. NOTE G — PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consists of the following (in thousands): MARCH 31, DECEMBER 31, Land $ $ Buildings and leasehold improvements Furniture and equipment Sub-total Accumulated depreciation ) ) Construction in progress Property, plant and equipment, net $ $ NOTE H — FINANCING ARRANGEMENTS Subordinated Note Payable On July28, 2008, the Company borrowed $5,000,000 from The John N. Kapoor Trust dated September20, 1989 (the “Kapoor Trust”), the sole trustee and sole beneficiary of which is Dr.John N. Kapoor, the Company’s Chairman of the Board of Directors and the holder of a significant stock position in the Company, in return for issuing the trust a Subordinated Promissory Note (“Subordinated Note”). The Subordinated Note accrued interest at a rate of 15% per year and was due and payable on July28, 2009. On August17, 2009, the Company refinanced its $5,000,000 subordinated debt payable to the Kapoor Trust. The principal amount of $5,000,000 was increased to $5,853,267 to include accrued interest through August16, 2009 (interest accruing thereafter is payable monthly) and the annual interest rate of 15% remained unchanged. The term of the Subordinated Note was extended by an additional five years and is now due and payable on August17, 2014. As part of this refinancing agreement, the Company issued the Kapoor Trust an additional 2,099,935 warrants to purchase the Company’s common stock at an exercise price of $1.16 per share, the closing market price of the Company’s stock on August14, 2009.On the date of grant, the fair value of these warrants as calculated using a Black-Scholes valuation model was $1,575,000.This amount plus $28,000 in other associated costs was capitalized as financing costs and is being amortized over the term of the Subordinated Note. During the quarter ended March 31, 2010, the fair value of these warrants decreased by $525,000, from $2,667,000 at December 31, 2009 to $2,142,000 at March 31, 2010 and the Company recorded this decrease in the Company’s condensed consolidated statement of operations. Credit Facility On January7, 2009, the Company entered into a Credit Agreement (the “Credit Agreement”) with General Electric Capital Corporation (“GE Capital”) as agent for several financial institutions (the “Lenders”) to replace its previous credit agreement with Bank of America which expired on January1, 2009.(As more fully discussed below, the Credit Agreement was subsequently assigned to EJ Funds, LP.)Pursuant to the Credit Agreement, the Lenders agreed to extend loans to the Company under a revolving credit facility (including a letter of credit subfacility) up to an aggregate principal amount of $25,000,000 (the “Credit Facility”). At the Company’s election, borrowings under the Credit Facility bore interest at a rate equal to either: (i)the base rate (defined as the highest of the Wall Street Journal prime rate, the federal funds rate plus 0.5% or LIBOR plus 1.0%), plus a margin equal to (x)4% for the period commencing on the closing date through April14, 2009, or (y)a percentage that ranged between 3.75% and 4.25% for the period after April14, 2009, or (ii)LIBOR (or 2.75%, if LIBOR is less than 2.75%), plus a margin equal to (x)5% for the period commencing on the closing date through April 14, 2009, or (y)a percentage that ranged between 4.75% and 5.25% for the period after April14, 2009. Upon the occurrence of any event of default, the Company was to pay interest equal to an additional 2.0% per year. The Credit Agreement contained affirmative, negative and financial covenants customary for financings of this type. The negative covenants included restrictions on liens, indebtedness, payments of dividends, disposition of assets, fundamental changes, loans and investments, transactions with affiliates and negative pledges. The financial covenants included fixed charge coverage ratio, minimum-EBITDA, minimum liquidity and a maximum level of capital expenditures. In addition, the Company’s obligations under the Credit Agreement could have been accelerated upon the occurrence of an event of default under the Credit Agreement, which included customary events of default such as payment defaults, defaults in the performance of affirmative and negative covenants, the inaccuracy of representations or warranties, bankruptcy and insolvency related defaults, defaults relating to judgments, defaults relating to certain governmental enforcement actions, and a change of control default. 11 Also on January7, 2009, in connection with the Credit Agreement, the Company entered into a Guaranty and Security Agreement (the “Guaranty and Security Agreement”) with GE Capital, as agent for the Lenders and each other secured party thereunder. Pursuant to this agreement, the Company granted a security interest to GE Capital in the collateral described in the Guaranty and Security Agreement as security for the Credit Facility. The Company’s obligations were secured by substantially all of its assets, excluding its ownership interest in Akorn-Strides, LLC and in certain licenses and other property in which assignments were prohibited by confidential provisions.In connection with the Credit Agreement, on January7, 2009, the Company also entered into a Mortgage, Security Agreement, Assignment of Leases and Rents, Financing Statement and Fixture Filing by the Company, in favor of GE Capital, relating to the real property owned by the Company located in Decatur, IL. The mortgage granted a security interest in the two parcels of real property to GE Capital, as security for the Credit Facility. Also on January7, 2009, in connection with the Credit Agreement, the Company entered into a Subordination Agreement with the Kapoor Trust and GE Capital, as agent for the Lenders. Pursuant to the Subordination Agreement, the Kapoor Trust and the Company agreed that the Subordinated Note payable to the Kapoor Trust was subordinated to the Credit Facility, except that so long as there was no event of default outstanding under the Credit Agreement, the Company could repay that debt in full if the repayment occurred by July28, 2009. On February19, 2009, GE Capital informed the Company that it was applying a reserve against availability which effectively restricted the Company’s borrowings under the Credit Agreement to the balance outstanding as of February19, 2009, which was $5,523,620. GE Capital advised that it had applied this reserve due to concerns about financial performance, including the Company’s prospective compliance with certain covenants in the Credit Agreement for the quarter ended March 31, 2009. On March31, 2009, the Company consented to an Assignment Agreement (“Assignment”) between GE Capital and EJ Funds LP (“EJ Funds”) which transferred to EJ Funds all of GE Capital’s rights and obligations under the Credit Agreement. Pursuant to the Assignment, EJ Funds became the agent and lender under the Credit Agreement. Accordingly, GE is no longer the Company’s lender. Dr.Kapoor is the President of EJ Financial Enterprises, Inc., a healthcare consulting investment company (“EJ Financial”) and EJ Financial is the general partner of EJ Funds. In connection with the Assignment, on April13, 2009, the Company entered into a Modification, Warrant and Investor Rights Agreement (the “Modification Agreement”) with EJ Funds that, among other things, (i)reduced the revolving loan commitment under the Credit Agreement to $5,650,000, (ii)provided an extended cure period until July22, 2009 for any event, other than specified types of “material defaults” listed in the Modification Agreement, which could constitute an event of default under the Credit Agreement, unless that period is terminated earlier due to the occurrence of a material default or as otherwise provided in the Modification Agreement, (iii)set the interest rate for all amounts outstanding under the Credit Agreement at an annual rate of 10% with interest payable monthly, (iv)granted a security interest in and lien upon all the collateral under the Credit Agreement to the Kapoor Trust as security for the Subordinated Note, and (v) requires the Company, within 30days after the date of the Modification Agreement, to enter into security documents consisting of a security agreement and mortgages (if requested by the Kapoor Trust) in form and substance substantially similar to the corresponding security documents under the Credit Agreement for the Kapoor Trust’s interest in connection with the Subordinated Note. The Modification Agreement also granted EJ Funds the right to require the Company to nominate two directors to serve on its Board of Directors. The Kapoor Trust is entitled to require the Company to nominate a third director under its Stock Purchase Agreement dated November15, 1990 with the Kapoor Trust. In addition, the Company agreed to pay all accrued legal fees and other expenses of EJ Funds that relate to the Credit Agreement and other loan documents, including legal expenses incurred with respect to the Modification Agreement and the Assignment. Pursuant to the Modification Agreement, on April13, 2009, the Company granted EJ Funds a warrant (the “Modification Warrant”) to purchase 1,939,639 shares of its common stock at an exercise price of $1.11 per share, subject to certain adjustments. The Modification Warrant expires five years after its issuance and is exercisable upon payment of the exercise price in cash or by means of a cashless exercise yielding a net share figure. Under the Modification Agreement, the Company has the right to convert the Subordinated Note into term indebtedness under the Credit Agreement in exchange for additional warrants, on terms substantially identical to the Modification Warrant, to purchase 343,299 shares of its common stock for each $1,000,000 of converted debt. The exercise price of those warrants would also be $1.11 per share. The fair value of the Modification Warrant, using a Black-Scholes valuation model, was $1,939,000 at March 31, 2010. The fair value of these warrants decreased by $486,000, from $2,425,000 at December31, 2009 to $1,939,000 at March 31, 2010.This decrease in the fair value of the warrants liability was recorded in the Company’s condensed consolidated statement of operations. 12 In 2008, the Company capitalized $272,000 of loan origination fees and costs in association with the Credit Facility. In 2009, the Company incurred closing costs and additional legal fees related to the Credit Facility of $1,182,000. Upon the assignment of the Credit Facility to EJ Funds in the first quarter of 2009, the Company expensed the total deferred financing costs of $1,454,000. In 2009, the Company capitalized $1,358,000 for the fair value of the Modification Warrant and $153,000 for other costs in association with the assignment of the Credit Facility. The Company is amortizing the fees associated with the Credit Facility assignment on a straight-line basis over the remaining term of the Credit Facility. On August17, 2009, the Company completed negotiations with EJ Funds for additional capacity on its Credit Facility, increasing the loan commitment from $5,650,000 to $10,000,000. The Credit Facility is secured by the assets of the Company and was not subject to debt covenants until April 1, 2010.Subsequently, on January 13, 2010, the Company entered into a First Amendment to its Credit Agreement with EJ Funds (the “First Amendment”).The First Amendment, among other things, reduced the number of financial covenants to two: (1) a cap on capital expenditures of $7,500,000 in 2010, and (2) a requirement for the Company to have positive liquidity throughout the life of the Credit Agreement.Positive liquidity is defined as the revolving line of credit borrowing base (up to $10,000,000) plus cash and cash equivalents less the outstanding principal on the revolving line of credit, the total of which must be greater than zero. In connection with the agreement on August 17, 2009 that increased the loan commitment under the Credit Facility, the Company issued to EJ Funds 1,650,806 warrants to purchase the Company’s common stock at an exercise price of $1.16 per share, the closing market price of the Company’s stock on August14, 2009 (the “Loan Commitment Increase Warrant”). The estimated fair value of the Loan Commitment Increase Warrant, using a Black-Scholes valuation model, was $1,238,000 on date of grant.This amount plus $7,000 in other associated costs was capitalized as financing costs and is being amortized over the remaining term of the Credit Facility. The Loan Commitment Increase Warrant is revalued quarterly using the Black-Scholes pricing model.During the quarter ended March 31, 2010, the warrants decreased in value by $412,000, from $2,096,000 at December 31, 2009 to $1,684,000 at March 31, 2010.This decrease in the fair value was recorded in the Company’s condensed consolidated statement of operations. The Company classified the fair value of the Modification Warrant and the warrants issued in conjunction with its Reimbursement and Warrant Agreement (see Note L — Commitments and Contingencies) as a current liability in accordance with Accounting Standards Codification (“ASC”) 815-40-15-3 (formerly EITF 00-19,Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock . This is a result of the requirement that the shares to be issued upon exercise of the warrants be registered shares which cannot be absolutely assured. NOTE I — COMMON STOCK ISSUANCE On March 11, 2010, the Company entered into an agreement to issue and sell 1,838,235 shares of the Company’s common stock to Serum Institute of India Ltd. (“Serum”) at a price of $1.36 per share, resulting in aggregate proceeds of $2,500,000 (the “Serum Stock Purchase Agreement”).The purchase price represented a discount of 15% to the closing price of the Company’s common stock on March 5, 2010.Additionally, the Serum Stock Purchase Agreement granted Serum a warrant to purchase 1,404,494 shares of the Company’s common stock at an exercise price of $1.78 per share (the “Serum Warrants”).The Serum Warrants become exercisable beginning on the fifth consecutive trading day that the Company’s common stock closes at $2.22 per share or above, and it expires 30 days after becoming exercisable or on March 10, 2013, whichever comes first.The net proceeds, after payment of $31,000 in expenses, were allocated based on the relative fair market values of the common stock and warrants, with $2,060,000 allocated to the common stock and $409,000 allocated to the warrants.There were no commissions paid in connection with this private placement. The 1,838,235 common shares issued to Serum and any shares that may be issued upon exercise of the Serum Warrants are restricted securities (the “Restricted Securities”).Serum has agreed that it will not sell, dispose of or otherwise deal in the Restricted Securities for 180 days from date of purchase.If at any time during which the Restricted Securities may be sold without restriction pursuant to SEC Rule 144 the Company fails to satisfy the current public information requirement under SEC Rule 144(c), then the Company shall pay to Serum cash in an amount equal to 1.0% of the aggregate purchase price of the Restricted Securities per month for each month until such failure is cured, up to a maximum liability of 6.0% of the total purchase price.Serum’s right to receive such cash payment would be subordinated to obligations under the Credit Facility. Under the Serum Stock Purchase Agreement, Serum relinquished all right that it and any of its affiliates had to appoint a nominee for election to the Company’s Board of Directors.Prior to relinquishing such right, Dr. Subhash Kapre, Executive Director of Serum, served on the Company’s Board of Directors from 2007 until his resignation on March 8, 2010.Serum retains the right to appoint a representative to attend all meetings of the Company’s Board of Directors and all committees thereof as a nonvoting observer, and to receive copies of all notices, minutes, consents and other materials that the Company provides to its directors.The appointed representative is subject to the Company’s consent, not to be unreasonably withheld, and will be required to enter into a non-disclosure agreement with the Company.This right to an observer continues as long as Serum owns one of the following:(i) at least 1,000,000 shares of Akorn, Inc. common stock of the 1,838,235 acquired on March 11, 2010; (ii) at least 1,000,000 unexercised Serum Warrants, or (iii) at least 1,000,000 shares purchased through exercise of the Serum Warrants. 13 In connection with the Serum Stock Purchase Agreement, on March 10, 2010 the Company entered into a Waiver and Consent with EJ Funds as lender under the Credit Agreement.Under the Waiver and Consent, EJ Funds consented to the Serum Stock Purchase Agreement and waived compliance with certain of the Company’s covenants under the Credit Agreement with respect to the Serum Stock Purchase Agreement, the shares issued thereunder and the Serum Warrants that were granted. On March8, 2006, the Company issued 4,311,669 shares of its common stock in a private placement with various investors at a price of $4.50 per share which included warrants to purchase 1,509,088 additional shares of common stock. The warrants are exercisable for a five-year period at an exercise price of $5.40 per share and may be exercised by cash payment of the exercise price or by means of a cashless exercise. All 1,509,088 warrants remained outstanding as of March31, 2010. The total price of the private placement was approximately $19,402,000 and the net proceeds to the Company, after payment of approximately $1,324,000 of commissions and expenses, was approximately $18,078,000. The net proceeds were allocated based on the relative fair market values of the common stock and warrants, with $16,257,000 allocated to the common stock and $1,821,000 allocated to the warrants. NOTE J — EARNINGS PER COMMON SHARE Basic net income (loss) per common share is based upon the weighted average common shares outstanding during the period. Diluted net income (loss) per common share is based upon the weighted average number of common shares outstanding, including the dilutive effect, if any, of stock options and warrants using the treasury stock method. However, for the three-month period ended March31, 2009, the assumed exercise of any of these securities would have been anti-dilutive.Accordingly, the diluted loss per share equals the basic loss per share for that period. Certain shares that are potentially dilutive in the future have been excluded from the diluted net income (loss) per share computation as they would have been anti-dilutive for the period. The number of such shares as of March 31, 2010 and March 31, 2009 subject to warrants was 2,914,000 and 1,965,000, respectively. The number of such shares as of March 31, 2010 and March 31, 2009 subject to stock options was 4,627,000 and 3,741,000, respectively. The Company’s potentially dilutive shares consist of: (i) vested and unvested stock options that are in-the-money, (ii) vested and unvested warrants that are in-the-money, and (iii) employee contributions under the Company’s Employee Stock Purchase Plan, which allows employees to acquire the Company’s common stock at a 15% discount.A reconciliation of the earnings per share data from a basic to a fully diluted basis is detailed below: Three months ended March 31, Net income (loss) $ $
